Citation Nr: 1723514	
Decision Date: 06/22/17    Archive Date: 06/29/17

DOCKET NO.  12-10 567	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include as secondary to service-connected right knee and right ankle disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1991 to August 1995. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Louisville, Kentucky.

In his November 2010 claim, the Veteran stated he is seeking entitlement to service connection for posttraumatic stress disorder (PTSD).  The medical evidence of record includes diagnoses of PTSD, anxiety disorders, depressive disorders, panic disorders, and mood disorder not otherwise specified (NOS).  The United States Court of Appeals for Veterans Claims (Court) has held that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Thus, the Board has recharacterized the claim on appeal to entitlement to service connection for an acquired psychiatric disorder.

This matter was remanded by the Board in November 2014.

Since the issuance of the April 2015 supplemental statement of the case, the Veteran submitted a May 2016 statement from his mother.  In April 2015, the Veteran's representative submitted a signed waiver following the issuance of the supplemental statement of the case, stating that if evidence was submitted at a later time the Veteran waived consideration of such evidence by the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder incurred in or is otherwise related to his active duty service.

2.  The preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.

VA's duty to notify was satisfied by letters dated in December 2010, September 2011, October 2011, and April 2012.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  The Veteran's lay statements, his mother's statement, VA treatment records, Social Security Administration (SSA) disability records, and identified private treatment records have been associated with the evidence of record.  VA examinations were conducted in February 2011, August 2013, and January 2015.  

Given the association of the Veteran's outstanding VA treatment records with the evidentiary record, a December 2014 letter from the Agency of Original Jurisdiction to the Veteran regarding outstanding private treatment records, the lack of a response from the Veteran to date, and the January 2015 VA examination and opinion, the Board finds there has been substantial compliance with its November 2014 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Legal Criteria

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. §§ 1110, 1131.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be established for any disability which is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310. In order to prevail on the issue of entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board finds the first elements under Shedden and Wallin are met.  The medical evidence of record contains diagnoses of anxiety disorder NOS, anxiety disorder with panic disorder, depression, depressive disorder NOS, mood disorder NOS, generalized anxiety disorder with panic attacks, PTSD, major depressive disorder, panic disorder without agoraphobia, and panic disorder with panic attacks.  See January 2015 VA examination report; August 2013 VA examination report; April 2011 Residual Functional Capacity Questionnaire by Dr. L.H.; March 2011 VA mental health physician note; March 2011 Dr. L.H. letter opinion; February 2011 VA examination report; January 2011 Dr. T.L.R. treatment note; November 2010 VA mental health physician note.  

The Veteran contends that his current acquired psychiatric disorder is related to a parachute accident during his active duty service.  See, e.g., September 2013 Veteran statement; September 2011 Veteran statement; January 2011 Veteran statement; November 2010 claim.

The Board finds that the second element under Shedden for direct service connection is also met.  The Veteran's service treatment records indicate that in 1995 he had a weak exit from a plane, bounced off the plane, got his right foot caught in the parachute as it deployed causing injuries to his right knee and ankle, and he had to be assisted from the drop zone.  See May 1995 physical therapy consultation; May 1995 service treatment record.

In a March 2002 rating decision, service connection was granted for a right knee injury.  In a January 2013 rating decision, service connection was granted for a right ankle disability.  Therefore, the Board finds the second element under Wallin, evidence of a service-connected disability, is also met.

However, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder had its onset during active duty service, or that his current acquired psychiatric disorder is otherwise related to his active duty service; therefore the third element under Shedden is not met.  Further, the Board finds that the preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder was caused or aggravated by his service-connected right knee and/or right ankle disabilities; therefore the third element under Wallin is not met.

Although the Veteran's service treatment records note the Veteran's right knee injury during a parachute accident, the records do not include any mental health complaints, treatment, or diagnoses.  The first medical evidence of record regarding the Veteran's mental health are private treatment records from about 2005 and 2006, which indicate a history of depression and psychiatric prescription medications.  See November 2006 Dr. R.A.S. treatment note; April 2005 Dr. B.J.B. treatment note.

In a November 2006 statement, Dr. B.J.B. stated the Veteran's life had been significantly adversely affected by his service-connected right knee disability, to include an inability to work in his usual employment situations, and significant disruptions to his personal life.  Dr. B.J.B. noted the Veteran's surgery on his right knee in 1996.  Dr. B.J.B. stated, "This young man will require aggressive follow-up on my part not just dealing with his knee but also the psychological aspects of this disabling injury process."

In November 2010, the Veteran complained of feeling either angry or down, and sometimes paranoid, and stated he had been angry for years.  Initial testing indicated depression, sleep impairment, and a positive PTSD screen related to the Veteran's report of the 1995 accident while jumping out of a plane.  See November 2010 VA Behavioral Health Laboratory (BHL) initial assessment.  Upon a November 2010 VA mental health evaluation, the Veteran reported feeling numb and anxious; having poor sleep without dreams; feeling startled, on-guard, hypervigilant; and the Veteran was tearful during the interview.  The Veteran reported the in-service airplane accident and resulting knee injury which led to total reconstructive knee surgery, stating the knee hurts all the time.  The Veteran also reported feeling as if he had many stressors, including a recent divorce, two kids, and stress at work where all he saw was violence.  The Veteran reported drinking alcohol in excess one-to-two times per month, and using marijuana approximately once a week.  See November 2010 VA mental health physician note.  In December 2010 the Veteran reported experiencing panic attacks, paranoia, and anxiety related to his job, but less depression.  See December 2010 VA mental health physician note.

In January 2011, the Veteran sought to establish primary care with Dr. T.L.R.  In relevant part, Dr. T.L.R. noted the Veteran's severe right knee injury in 1996 [sic], and the Veteran's report of having severe knee pain for the last ten years.  Dr. T.L.R. assessed anxiety disorder with panic disorder, depression, and chronic pain syndrome.

Upon a January 2011 counseling session with a VA social worker, the Veteran reported seeing a doctor after his parachute accident in 1995.  The Veteran stated he began using alcohol too much during the his first divorce in 1995, stating he could not get a job after his accident and he and his wife ended up splitting up.  The Veteran further stated that his anxiety hit him the worst in 2004 when he was working in a juvenile detention center, with a lot of anger and depression, but stated it had affected him before that, too.  The Veteran reported starting medications in 2004.  As of the January 2011 visit, the Veteran stated his anxiety hit him the worst when he was on his way to work at the local prison, sometimes before he would even leave his home.

In February 2011, the Veteran was examined by Dr. G.T.S. to determine whether he was fit to return to duty at work.  Dr. G.T.S. noted the Veteran had worked as a corrections officer in the prison system and at his particular facility for seven years.  The Veteran reported a long history of anxiety controlled with medications.  The Veteran reported a stabbing at the prison facility three months prior which Dr. G.T.S. stated seemed to have precipitated his PTSD-like symptoms.  Dr. G.T.S. concluded that it appeared the Veteran had underlying anxiety and depression as well as perhaps PTSD, which may have been aggravated by the stabbing incident.

Upon VA examination in February 2011, the VA examiner noted the Veteran's reports of experiencing anxiety ever since his accident in 1995, with the anxiety worsening over time.  The VA examiner also noted the November 2010 and January 2011 VA treatment records, as well as the February 2011 letter from Dr. G.T.S.  The Veteran reported that the stabbing incident three months prior precipitated his first panic attack and was the main reason for his increase in anxiety and agoraphobia.  The Veteran reported he drank quite a bit before he was married in 1992, then drank heavily again after his divorce in 1994, prior to his parachute injury in 1995.  The Veteran reported four arrests for driving under the influence (DUI), with the first in 1997.  The Veteran reported a history of fights with others related to his alcohol use, and drinking heavily until 1999, then only on occasion.  However, the VA examiner noted the report of a DUI in 2002.  The Veteran also reported smoking marijuana daily for the last two months.  The examiner noted the Veteran obtained a bachelor's degree in 2004.  The Veteran reported working for the Department of Juvenile Corrections for three years, and experiencing anxiety at that time, treated by medication.  The Veteran stated the medication stopped working and he left that job, and was unemployed for three years.  The Veteran then reported working at his current prison job for the previous three years, and that he had been performing well until the stabbing incident.  

The February 2011 VA examiner opined that she could not resolve the issue of whether the Veteran's current acquired psychiatric disorder is related to his active duty service without resorting to mere speculation.  The examiner explained that although the Veteran reported his anxiety symptoms dated back to his parachute accident in 1995, there was no documented diagnosis of an anxiety condition until November 2010.  Further, letters and mental health treatment records state the Veteran has long-standing anxiety, but the examiner found they are unclear about what prompted the initial onset of the Veteran's anxiety, including Dr. G.T.S.'s letter opinion and VA treatment records.  The February 2011 VA examiner concluded there are many factors in the Veteran's life that could contribute to his anxiety and insufficient evidence that the Veteran's diagnosed anxiety disorder NOS is primarily the result of his claimed in-service stressor.

In a March 2011 letter opinion, Dr. L.H. of Heartland Psychiatry stated the Veteran was currently receiving treatment for depression and severe PTSD.  Dr. L.H. stated the Veteran's history indicated that he has likely suffered from anxiety since the mid-1990s, and that the Veteran mentioned accidents while serving in the military during the mid-1990s that involved parachute jumps that resulted in injury, including one occasion when he nearly lost a leg.  Dr. L.H. further noted the Veteran later became employed in a prison environment, and was involved in an incident at this place of employment that included prisoners with shanks and the stabbing of co-workers.  Dr. L.H. stated, "This particular incident seems to be what brought about the onset of his very severe post traumatic stress disorder.  He is also severely depressed, which is likely exacerbated by his inability to function normally."

In a second letter dated later in March 2011, Dr. L.H. stated the Veteran's history indicates he has likely suffered from anxiety since the mid-1990s.  Dr. L.H. stated the Veteran's anxiety possibly began while serving in the military, due to parachute jumps that resulted in injury.  He noted the Veteran's report that on one occasion he nearly lost a leg, and that the Veteran mentioned feeling anxiety after this, but continued to be able to function normally.  Dr. L.H. reported the Veteran's first visit was in February 2011, at which time he discussed his employment in a prison environment and "was clearly traumatized by incidents involving prisoners with shanks and the stabbing of coworkers.  One particular incident seems to have triggered the onset of his severe PTSD."  Dr. L.H. again stated the Veteran is severely depressed, which is likely exacerbated by his inability to function normally.

Upon a June 2011 visit with a VA social worker, the Veteran reported feeling depressed, sad, in pain, and "too disgusted about all that is happening with me."  The Veteran discussed a recent heart attack and conflict with his father.  He also reported he could not get some of the things he saw and went through in the prison of his mind, feeling almost obsessed with some of the memories.  The social worker indicated they worked to have the Veteran stop talking about painful memories and shift to what he could do today to help himself manage.  In an August 2011 visit with the VA social worker, the Veteran complained of ongoing pain in his feet and body which sometimes gets very aggravating.  The Veteran also discussed ongoing issues with his father.

In an April 2012 decision, the Veteran was granted SSA disability benefits.  The decision indicated the Veteran's severe impairments included depressive disorder and PTSD, and that the Veteran had stated he developed panic attacks after an accident while he was in the military which worsened after several altercations with inmates at the prison where he worked.

In an April 2012 letter, Dr. B.J.B. stated the Veteran had been a patient of his for over ten years, and he had been treating the patient for anxiety since 2004.

Upon VA examination in August 2013, the Veteran reported his in-service parachute injury.  The Veteran reported earning his bachelor's degree in 2004, and that he had hoped to play football in college following service but was unable to due to his knee.  The Veteran reported he began working in a juvenile detention facility in 2004 for about three years, and that he had problems with anxiety on the job and was treated with anti-anxiety medication.  The Veteran reported resigning from that job and having a period of unemployment, before working as a prison guard for about three years.  The Veteran reported he began having panic attacks after he reported to a stabbing incident in November 2011 [sic] in which another guard was injured.  The Veteran also reported consuming alcohol heavily for several years following his parachuting accident, and having four DUIs between 1997 and 2002.

The August 2013 VA examiner diagnosed panic disorder without agoraphobia.  The examiner opined that it is less likely as not the Veteran's claimed condition incurred in or was caused by his claimed in-service injury or event.  The examiner noted his service treatment records indicate that he was injured in a parachuting accident in 1995 and he received medical attention for his knee, however there were no records of mental health treatment for anxiety during his military service.  The examiner noted the Veteran's reports that he was treated for anxiety with anti-anxiety medications while he was employed at a juvenile detention center in 2004, and that while he was employed as a corrections officer in 2010 he began having panic attacks subsequent to a stabbing incident in the workplace.  The August 2013 VA examiner further stated that psychological testing results at that time indicated that exaggeration of psychological symptoms for secondary gain could not be ruled out.  The examiner concluded that in his opinion, the Veteran's diagnosis of panic disorder resulted from workplace circumstances subsequent to his military service, and there is insufficient evidence to indicate that his panic disorder is due to a training accident during his military service.

In a September 2013 statement, the Veteran reported that after his 1995 accident he was seen by a military doctor who advised him that he needed to be treated for PTSD due to the severity of his accident and injury.  The Veteran stated at the time he had no idea what PTSD was, and believed it to be only something a war veteran could have.  The Veteran stated in retrospect, he knows he has had it since his accident.  The Veteran further stated that although he was not seen by a doctor until years after the fact, he engaged in self-medication, numbing his symptoms with alcohol and other substances in an effort to find relief.  The Veteran further stated his PTSD symptoms were exacerbated by an incident that took place at work, but his symptoms did not originate from that incident.

Upon VA examination in January 2015, the VA examiner diagnosed major depressive disorder, panic disorder with panic attacks, and cannabis use disorder.  The VA examiner noted the Veteran's report that anxiety has been a long-term problem for him since his parachute accident in service, and that he was missing days from work due to reported anxiety and nervousness before the stabbing incident and onset of panic attacks.  The Veteran also reported being fired from previous jobs for missing work which he attributed to anxiety, his knee problems, and trouble focusing.  The Veteran reported he started drinking heavily after his divorce in 1994, and that his drinking increased to every day after his parachute accident.  The Veteran reported no alcohol use since five years prior.

First, the January 2015 VA examiner noted the Veteran's depression/anxiety reached clinical levels approximately four years ago associated with the stress of losing his last job and being exposed to a stabbing.  While the stabbing was likely an important life stress, the examiner stated the Veteran did not describe intrusive symptoms associated with this event or his in-service parachute jump.  The January 2015 VA examiner ultimately found the Veteran did not meet the DSM criteria for a diagnosis of PTSD.  The examiner stated the difference between his conclusions and those of other providers likely reflects other providers' focus on the severity of the stressor, rather than on the Veteran's claimed PTSD symptoms.

The January 2015 VA examiner also opined that the Veteran's initial psychiatric difficulty was alcohol abuse, as the Veteran reported problematic use since his entry into the military and heavy use after his divorce in 1994, prior to his parachute accident.  The VA examiner stated the etiology of the Veteran's depression/anxiety is less clear.  The examiner stated the Veteran's self-report suggests that he has suffered from low levels of anxiety/depression since early adulthood, and the VA examiner noted that due to the high base rates of depression/anxiety in the U.S. population his initial depression/anxiety may have increased to their current levels in the absence of the life stresses and alcohol use described.  The examiner stated his depression/anxiety may have resulted in his chronic job difficulties associated with his alcohol use, or his depression may have been a direct consequence of his alcohol abuse, a known depressant.  Finally, the examiner stated the Veteran's depression may be the result of an interplay of all these factors.  Finally, the examiner noted the Veteran is utilizing a maladaptive strategy, cannabis abuse, to address his depression/anxiety.  The examiner concluded the etiology as he described does not indicate a direct, at least as likely as not, causal connection to Veteran's service in general, or specifically to the parachute accident of May 1995.

The VA examiner went on to explain that several factors indicate that the Veteran's current difficulties are not related to his service.  First, his primary difficulty during his service and until approximately 2002 was his alcohol abuse.  The examiner found the primary nature of his alcohol abuse is reflected by its association with physical violence, relationship difficulties, and loss of jobs, as described upon examination.  The examiner found the Veteran's level of abuse, as much as a fifth a day, is clearly adequate to explain all of his difficulties with anxiety and depression during this period.  The examiner stated that as the Veteran reported problematic drinking prior to his parachuting accident, there is no basis to indicate that his alcohol difficulties were caused by his accident.  The examiner went on to find that the Veteran's current primary psychiatric difficulties, anxiety, depression, and isolation, are most closely related to a stabbing incident occurring approximately four years ago.  The examiner stated the reported increases in symptoms of depression/anxiety are more closely connected with the stabbing incident than with the events surrounding his parachute accident and associated knee and ankle injuries.  Specifically, the examiner found the Veteran was maintaining some level of employment prior to the stabbing event and has not worked since.  The examiner stated the Veteran clearly identifies this as the time that he turned to the extremely problematic strategy of staying home and avoiding outside contact as a maladaptive strategy for avoiding anxiety and failure.  

Further, the examiner stated that while the Veteran has experienced chronic difficulties associated with his knee and ankle injuries, the exacerbation of his psychiatric difficulties was not associated in time with the worsening of his symptoms.  The examiner concluded that thus, there is no indication that his knee and ankle injury precipitated his current depression/anxiety. 

The January 2015 VA examiner concluded this section of his opinion by stating the findings of other clinicians, as the Board has discussed above, would appear to support his conclusions.  The examiner indicated the March 2011 Dr. L.H. letters indicated that although the Veteran reported anxiety after an in-service parachute accident he was able to function normally, and that Dr. L.H. attributed the Veteran's PTSD diagnosis to the stabbing incident and his depression to an inability to function normally.  The VA examiner found that the November 2006 Dr. B.J.B. letter had little information of psychiatric import.

Finally, the January 2015 VA examiner opined that the Veteran's knee and ankle disabilities, particularly the subsequent rehabilitation and periods of surgery, may have aggravated his psychiatric difficulties.  The examiner explained the established connection between stress and lack of positive activities and substance abuse would indicate that his disability may have aggravated the degree and extent of his alcohol abuse, as well as the resultant anxiety and depression associated with alcohol abuse.

In a May 2016 letter, the Veteran's mother stated she is a registered nurse with a background in behavioral health, who has encountered PTSD on a regular basis and is very knowledgeable of its symptoms.  The Veteran's mother reported his parachute accident caused extreme pain and anguish, and that when the Veteran returned home from service he had trouble adjusting to life as a civilian.  She reported the Veteran had trouble sleeping at night, awoke with his heart beating rapidly and sweating after severe nightmares, and that his nightmares continued to worsen and resulted in bedwetting at times.  She related the Veteran began to self-medicate with alcohol and marijuana to make it through a day, and he got three DUIs in a short period of time.  She further reported the Veteran began to have trust issues and difficulty with relationships leading to two failed marriages, and he was unable to maintain steady employment and was terminated from numerous jobs.  She recounted the Veteran's psychiatric treatment, and discussed his current symptoms.  She stated the Veteran's final jump caused mental anguish as well as physical pain and suffering, and stated that military personnel told the Veteran he would likely experience PTSD but that he did not realize the extreme impact it would have on the rest of his life.

First, the Board finds the preponderance of the medical evidence of record indicates that that the acquired psychiatric disorders diagnosed during the appeal period have been attributed by medical professionals to the stabbing incident at the prison after service.  See January 2015 VA examiner's opinion; August 2013 VA examiner's opinion; March 2011 Dr. L.H. letter opinions; February 2011 Dr. G.T.S. letter opinion; see also December 2010 VA mental health physician note.  

The Veteran contends that he experienced anxiety and other symptoms prior to the stabbing incident.  However, the Board finds that the preponderance of the competent and credible evidence of record weighs against finding that an acquired psychiatric disorder which manifested prior to the stabbing incident was at least as likely as not related to the Veteran's parachute accident and injury during service.

Although the Veteran and his mother contend that he was informed during service by a physician that he should seek treatment for PTSD related to his accident and injury, the Veteran's service treatment records do not corroborate such contentions.  Further, the Veteran's service treatment records do not include any complaints of mental health symptoms during the Veteran's active duty service, and the objective medical evidence of record does not document mental health complaints or treatment until at least 2004.  

Although Dr. G.T.S. indicated in his February 2011 letter that the Veteran had underlying anxiety and depression as well as perhaps PTSD, which may have been aggravated by the stabbing incident, Dr. G.T.S. did not opine as to the etiology of such disabilities.  Accordingly, the letter opinion of Dr. G.T.S. is afforded little weight of probative value.

The March 2011 letter opinions of Dr. L.H. indicate a potential relationship between the Veteran's injury during a parachute accident in service and his anxiety.  In his first letter, Dr. L.H. stated the Veteran's history indicated that he has "likely" suffered from anxiety since the mid-1990s, based on the Veteran's report of his in-service parachute injury.  However, this letter appears to be based solely on the Veteran's reports of his history and symptoms, and Dr. L.H. did not address the evidence of record regarding the Veteran's alcohol use and/or abuse prior to the parachute injury, or the Veteran's treatment for anxiety with medication beginning in 2004 while working at a juvenile detention center.  Further, in the second letter Dr. L.H. indicated the Veteran's anxiety "possibly" began during service as the Veteran reported feeling anxiety after his accident, but Dr. L.H. went on to note the Veteran was able to function normally until the stabbing incident.  The Board notes the use of the word "possibly" in the second letter opinion makes it whole speculative in nature, as it is couched not in terms of probability, but possibility.  The Board places little weight of probative value on opinions which are speculative in nature.  See Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical opinions which are speculative, general or inconclusive in nature cannot support a claim).  The Board finds that as the first March 2011 letter opinion does not appear to be based on the full evidence of record, and as Dr. L.H. then changed his opinion to a speculative opinion in the latter March 2011 letter and specifically noted the Veteran continued to function normally despite his reported anxiety, the Board affords the March 2011 letter opinions of Dr. L.H. little weight of probative value.

The May 2016 letter from the Veteran's mother, a registered nurse with a background in behavioral health, reported her observations of the Veteran's symptoms following his active duty service, and appears to indicate that she believes the Veteran's symptoms were related to PTSD due to the parachute accident in service.  However, the Veteran's mother did not discuss the multiple diagnoses or the multiple reported stressors of record, to include the Veteran's reported alcohol abuse beginning in service, his divorces, his jobs in the prison system, or the stabbing incident.  

The January 2015 VA examiner opined that the Veteran's primary difficulty during service and until approximately 2002 was alcohol abuse.  The Veteran has reported he began abusing alcohol in service prior to the parachute accident.  See, e.g., January 2015 VA examination report; February 2011 VA examination report; January 2011 VA social work note; but see May 2016 mother statement (began to self-medicate with alcohol after service); September 2013 Veteran statement (self-medicated with alcohol for years); August 2013 VA examination report (consumed alcohol heavily following the parachute accident).  

First, entitlement to service connection for alcohol abuse which began during service must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  VA compensation shall not be paid if the claimed disability or death was the result of the person's own willful misconduct or abuse of alcohol or drugs.  38 U.S.C.A. §§ 105, 1110; 38 C.F.R. §§ 3.1(n), 3.301(c).  Compensation is precluded for (1) primary alcohol abuse disabilities, and (2) secondary disabilities (such as cirrhosis of the liver) that result from primary alcohol abuse.  The United States Court of Appeals for the Federal Circuit defined "primary" as meaning an alcohol abuse disability arising during service from voluntary and willful drinking to excess.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, entitlement to service connection for the Veteran's alcohol abuse disability which began during active duty service cannot be established as a matter of law.
A veteran may receive compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  In other words, 38 U.S.C.A. §§ 1110, 1131 do not preclude compensation for an alcohol or drug abuse disability secondary to a service-connected disability, or use of an alcohol or drug abuse disability as evidence of the increased severity of a service-connected disability.  

Here, however, the January 2015 VA examiner concluded the Veteran's initial psychiatric difficulty was alcohol abuse, as the Veteran reported problematic drinking since his entry into service, and heavy use prior to the parachute accident.  The January 2015 VA examiner further concluded that the evidence of record indicates alcohol abuse was the Veteran's primary difficulty during service and until at least 2002 due to its association with physical violence, relationship difficulties, and loss of jobs, as reported by the Veteran upon examination.  The January 2015 VA examiner opined that the Veteran's level of alcohol abuse, which he reported to be as much as a fifth a day, "is clearly adequate to explain all of his difficulties with anxiety and depression during this period."  The examiner ultimately opined, based upon all the evidence of record, that a direct, at least as likely as not, causal connection between the Veteran's anxiety and depression and his service, to include the parachute accident, was not indicated.  

The Board affords the most probative value to the negative nexus opinion of the January 2015 VA examiner because the clinical psychologist based his opinion upon a full review of the evidence of record, an interview and examination of the Veteran, and the examiner supported his opinion with a detailed rationale which took into account the probative evidence of record.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's current acquired psychiatric disorder is related to his parachute accident and injury during active duty service.  Therefore, the third element under Shedden for direct service connection has not been established.

Regarding the theory of secondary service connection, the Veteran has indicated that his injury due to the parachute accident in service changed his life, made it difficult for him to maintain employment, prevented him from achieving goals, and that he has not felt good since the injury.  See, e.g., August 2013 VA examination report; February 2011 VA examination report; January 2011 Veteran statement.  

In the November 2006 letter, Dr. B.J.B. opined that the Veteran's life and functioning had been significantly affected by his service-connected right knee disability.  Dr. B.J.B. stated the Veteran would require aggressive follow-up to deal with the knee, but also to deal with "the psychological aspects of this disabling injury process."  However, Dr. B.J.B. provided no further information regarding the nature of any such psychological effects or their exact etiology.

In his March 2011 letters, Dr. L.H. stated the Veteran was severely depressed, "which is likely exacerbated by his inability to function normally."  However, Dr. L.H.'s letters describe his findings that the Veteran suffers from severe PTSD related to the stabbing incident, and does not indicate the Veteran's inability to function normally was due to his service-connected right knee and/or right ankle disabilities.

The January 2015 VA examiner noted the Veteran's chronic difficulties associated with his service-connected right knee and right ankle injuries.  However, the VA examiner found the exacerbations of the Veteran's psychiatric difficulties were not associated in time with the worsening of his symptoms.  Accordingly, the January 2015 VA examiner opined there is no indication that the Veteran's knee and ankle disabilities precipitated his current depression or anxiety.  

Accordingly, the Board finds the January 2015 VA examiner's opinion is afforded more probative value than the November 2006 statement of Dr. B.J.B. and the March 2011 letters of Dr. L.H.  Although the private doctors indicated the Veteran has suffered psychological difficulties which may be associated with his service-connected right knee and/or right ankle disabilities, these opinions did not indicate a specific diagnosis as being at least as likely as not caused or aggravated by the service-connected injuries and/or their functional effects, or a rationale for any such opinion.  However, the January 2015 VA examiner's negative opinion was based upon his full review of the evidence of record, as well as his examination and interview of the Veteran.  Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against finding that the Veteran's current acquired psychiatric disorder was caused by his service-connected right knee and/or right ankle disabilities.

The January 2015 VA examiner stated that the Veteran's knee and ankle disabilities, particularly the subsequent rehabilitation and periods of surgery, may have aggravated his psychiatric disabilities.  The examiner explained that there is an established connection between stress and lack of positive activities and substance abuse, and opined that his service-connected disabilities may have aggravated the degree and extent of his alcohol abuse as well as the resultant anxiety and depression associated with alcohol abuse.  However, the Board again notes that a primary alcohol abuse disability is not subject to service connection, and neither are secondary disabilities which result from the primary alcohol abuse.  Because the January 2015 VA examiner indicated the Veteran's primary alcohol abuse was at least as likely as not aggravated by the service-connected right knee and/or right ankle disabilities and their treatment, and that the anxiety and depression secondary to the primary alcohol use disability were also aggravated as the alcohol abuse was aggravated, the Board finds this opinion does not establish a basis under the law for entitlement to secondary service connection.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record weighs against finding that the Veteran's current acquired psychiatric disorder was caused or aggravated by a service-connected disability.  Therefore, the third element under Wallin for secondary service connection has not been met.

The Board has also considered the lay evidence offered by the Veteran.  This includes his statements that he has experienced psychiatric symptoms since service, and that his current acquired psychiatric disorder is related to his parachute accident and injury in service, which was later aggravated by the stabbing incident.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).

However, the question of whether the Veteran's current acquired psychiatric disorder is related to his military service or a service-connected disability cannot be determined by mere observation alone.  The Board finds that determining whether the Veteran's parachute accident and injury in service, and/or the resulting service-connected right knee and right ankle disabilities, caused or aggravated his current acquired psychiatric disorder is not within the realm of knowledge of a non-expert, given the multiple acquired psychiatric diagnoses of record, the lack of complaints or treatment related to mental health symptoms during service, the length of time between the Veteran's separation from active duty service and the first objective complaints of mental health symptoms, as well as the various complaints of mental health symptoms attributed to other events and stressors after service, including the stabbing incident.  As the evidence does not show that the Veteran has expertise in medical matters, the Board concludes that his nexus opinion that his current acquired psychiatric disorder is related to service or a service-connected disability is not competent evidence and therefore is not probative of whether his current acquired psychiatric disorder was caused by his active duty service or caused or aggravated by a service-connected disability.  See Wills v. Amerada Hess Corp., 379 F.3d 32, 46 (2d Cir. 2004).

Accordingly, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's current acquired psychiatric disorder was incurred in, or is otherwise related to, his active duty service.  Therefore, service connection cannot be established on a direct basis.  38 C.F.R. § 3.303; see Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Further, the Board finds the preponderance of competent and credible evidence weighs against finding that the Veteran's acquired psychiatric disorder was caused or aggravated by a service-connected disability.  38 C.F.R. § 3.310; see Wallin v. West, 11 Vet. App. 509, 512 (1998).

For the foregoing reasons, the Board must conclude that the preponderance of the evidence is against the claim of entitlement to service connection for an acquired psychiatric disorder.  The benefit of the doubt doctrine is therefore not applicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder is denied.






____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


